      Case 2:19-cv-00314-JAM-DMC Document 37 Filed 04/29/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



NICHOLAS D. FLORES,                          No. 2:19-cv-0314-JAM-DMC-P

               Plaintiff,

       v.

J. JOHNSON, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Nicholas D. Flores, CDCR # AV-2008, a necessary and material witness in a settlement
conference in this case on June 16, 2020, is confined in California State Prison, Sacramento
(SAC), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Tuesday, June 16, 2020 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P.O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: April 29, 2020
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
